.




Hr. 0.8. oerrem                '
Couaty Attorney '
Wwssa, Texas
Dear Ur. Gwrroai
                        OQlafon ml. o-87
                        Rsr Title of Ex-ol'fiofosalary
                            oonstm~tlon Artlale SQf&,
                            &&ion 15, applicable to
                            EQtur county.
          Your rwquest for dn opinion ptrtalnlng to
owrt~in quwstlona propounded in your latter of January
2nd has bean reaelred, the question reading ao followa:
           *Are   WQ,   a0mp       Attorney    and      CoulltJ
           Judge entitled to be paid an annual
           salary of 83,OW.OO plus the l$ men-
           tioned aborw provided thw Conmissioners'
           Court should so detenslne? Can the
           ComaLaeionars~a0uFt pay u8 some ex-
           oifioio salary and allow ua to make
           OUT -       8d~ry out of wxuwss ri3d-
            I am herewith attaohin(! a copy'of an opinion
  medewd by thd Ron. 3ooottGaines, a iomer Assistant
  Attorney Oeneral of this departmwnt, uhder date of
  Deomaber 11, 1936, whioh, In my opinion,   would apply
  to LEetarCounty, as%Udnq that Eator    Cauntp ha* a pop-
'lation  of lees than twsmty thousand inhabitant&
           In rfew of tke attaobd             opinion      no     SX-O?~IOIO
loapasatlon in the foam of ulariea or feda oan be
alltmed by tke OanmUaioner8* CouTt emept order the
pro+lsloat~of Artlolw 3895, as amended, now in sirset.
          It ie my opinion that the one permit lnareaae
mentIonad ia Artiols 3912e la Seation 15 ir allmad la
     Xr. 0. E. ~rroa, January 7, 1939, Page 3
‘\



     lddltlon to the salary   in whatever amount within the
     prorision~ and aidmum under Artlale    3883 and naxlmtm
     al&owed, the court awes propwr to fix.

               The ccurt may deteralne this amount, then
     add the one peraent inoraaaa as fired by the oounty's
     valuation, '#hiohSUB of the two amounta shall be d&-
     sigated as the annual salary in the order passed by
     the oourt umier the pr6visions Of seotscn 15, JWt1010
     39124%.
                    .~,           Yours rrspeotfully
                              ~ATTORRET O'ElQ$?AL
                                               OFTXA3